Citation Nr: 1604341	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  08-28 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin condition, to include as due to an undiagnosed illness.

2.  Entitlement to an initial compensable evaluation for service-connected hemorrhoids.

3.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a fractured second metatarsal on the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The June 2005 rating decision granted entitlement to service connection for hemorrhoids and for residuals of a fractured second metatarsal on the right foot and assigned 0 percent (noncompensable) ratings for each disability, effective June 1, 2005.  This rating decision also denied entitlement to service connection for a skin condition.  A notice of disagreement with the assigned disability ratings and the denial of service connection was received in August 2005, and a statement of the case was issued in May 2006.  A September 2008 VA Form 9 has apparently been accepted by VA as a valid (timely) substantive appeal of the issues that are currently before the Board.

An August 2008 rating decision increased the rating for the residuals of a fractured second metatarsal on the right foot from 0 percent to 10 percent, effective June 1, 2005.  Because the RO did not assign the maximum possible disability rating, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In April 2010, the Veteran testified at a personal hearing before a Veterans Law Judge who is no longer with the Board.  In November 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  Transcripts of both of these hearing were prepared and associated with the claims file.

In October 2010 and July 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a skin condition, to include as due to an undiagnosed illness.  He testified at his November 2014 Board hearing that he first noticed that he would get lesions and bumps on his body when he was first deployed in Operation Desert Shield, and that the symptoms returned during his two subsequent deployments.  He testified that the bumps at first primarily appears on his arms and legs, but that they have also appeared on other parts of his body.  He also testified that no longer sees the bumps like he used to, but that his skin constantly itches.  

The Veteran underwent a VA examination in connection with this claim in December 2012.  Based on review of the record and interview and examination of the Veteran, the VA examiner diagnosed xeroderma.  She opined that she could not resolve the question of whether the Veteran's xeroderma was caused or aggravated by service without resort to mere speculation.  Her notation of the diagnosis and etiology opinion contains the phrase "skin condition while in service," but it is unclear to the Board whether she was saying that the Veteran had xeroderma while in service.  In her rationale, she states "currently in dry, cold weather dry skin is normal[.]  There is insufficient objective evidence to warrant the diagnosis of an acute or chronic skin disorder or residuals thereof."  

The Board is uncertain how to reconcile the examiner's diagnosis of xeroderma with her assertion that "[t]here is insufficient objective evidence to warrant the diagnosis of an acute or chronic skin disorder or residuals thereof."  Therefore, a remand is required in order to obtain an opinion on whether the Veteran has a diagnosis of a current skin disability.  

Furthermore, the Board finds that clarification of the VA examiner's assertion that she is unable to offer an opinion without resort to mere speculation is necessary.  The Court has held that, when a medical examiner concludes that he or she is unable to provide a nexus opinion, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, the examiner has not adequately explained her inability to offer an opinion without resort to speculation.  It is unclear whether her assertion of being unable to offer a nexus opinion without resort to speculation is a function of uncertainty over whether a current diagnosis is warranted, or whether there is another reason for this inability.  On remand, a new opinion must be obtained that addresses the etiology of any current skin disability.  If the examiner is unable to render such an opinion without resort to speculation, he or she must explain the basis for being unable to render such an opinion.  

Furthermore, the Board notes that no opinion has been obtained with respect to whether the Veteran's skin symptoms are due to an undiagnosed illness.  An opinion with respect to this theory of entitlement should be obtained on remand. 

The Veteran has also claimed entitlement to increased ratings for hemorrhoids and for residuals of a fractured second metatarsal on the right foot.  The Veteran last underwent VA examinations with respect to the hemorrhoids and right foot disabilities in December 2010.  At his November 2014 hearing, the Veteran testified that each of these disabilities has worsened since the last examinations. 

The Veteran's hemorrhoids are currently assigned a 0 percent rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, a noncompensable rating is assigned if the hemorrhoids are mild or moderate.  A 10 percent rating is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  

In the case at hand, the Veteran testified that his hemorrhoids are painful.  He also reported that they bleed every two to three months and that they bleed more frequently when he eats the wrong foods.  He reported that he sometimes needs to use prescription medicine, as over-the-counter medication does not always work.  In terms of duration of any flare-ups, the Veteran testified that he "can't put time that I'm going to have it.  If I do the wrong food I may have it probably a week."  He testified that he is not always able to reduce them on his own, as he has had to have his doctor cut them.  

The Veteran's residuals of a fractured second metatarsal on the right foot are currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 7283.  This diagnostic code applies to malunion or nonunion of tarsal or metatarsal bones.  It assigns a 10 percent rating for moderate disability, a 20 percent for moderately severe disability, and a 30 percent rating for severe disability.

The Veteran testified at his November 2014 hearing that his right second metatarsal disability has become increasingly painful.  He also testified that he has to be careful how he walks because he sometimes loses his balance from the pain.  He also reports that he has swelling at the end of the day.  

Based on the above, the Board finds it appropriate to remand the hemorrhoid and right foot claims for new VA examinations to determine the current severity of these disabilities.  

Finally, the Veteran testified at his November 2014 hearing that he has had his VA doctor cut his hemorrhoids, but that he has also had his private doctor cut them once or twice.  On remand, the Veteran should be given the opportunity to identify the private records, and appropriate steps should be taken to obtain them.  In addition, all outstanding VA medical records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records and ensure that those copies are associated with the claims file. 

2.  Ask the Veteran to fill out the appropriate authorization to allow VA to obtain any outstanding private medical records, to include records from the Veteran's private doctor that he mentioned at his November 2014 Board hearing in connection with his hemorrhoids claim. 

The Veteran should also be notified that he may submit these records himself.  After securing any necessary releases, request any identified records.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

3.  Following completion of the above, the Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his skin complaints.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  Following completion of the above, the examiner should respond to the following:

(a)  The examiner should determine if there is objective evidence of any pertinent signs and symptoms associated with the Veteran's skin, to include his reports of itchiness.  

(b)  The examiner should opine as to whether or not such signs and symptoms can be attributed to a known clinical diagnosis.  

(c)  If the signs and symptoms can be verified and can be attributed to a known clinical diagnosis, the examiner should offer an opinion for each such known clinical diagnosis as to whether it is at least as likely as not (a 50 percent probability or higher) related to the Veteran's military service. 

(d)  If the examiner finds that there is no evidence of any claimed skin symptomatology, the examiner should so state. 

(e)  If the examiner finds that there is objective evidence of claimed signs and symptoms related to the Veteran's skin which cannot by history, physical examination, and laboratory tests be attributed to a known diagnosis, the examiner should so state. 

A complete rationale for any opinion is required.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Following completion of the first two instructions above, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected hemorrhoids.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  

The examiner should describe all pertinent symptomatology associated with the Veteran's hemorrhoids.  Any tests or studies deemed necessary should be conducted, and findings should be reported in detail.  The examiner should determine whether the Veteran's hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The examiner should also determine whether the Veteran's hemorrhoid disability is accurately characterized as involving persistent bleeding with secondary anemia, or with fissures.  

5.  Following completion of the first two instructions above, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected residuals of a fractured second metatarsal on the right foot.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  

The examiner should describe all pertinent symptomatology associated with the Veteran's right foot disability.  Any tests or studies deemed necessary should be conducted, and findings should be reported in detail.  The examiner should determine whether the residuals of the Veteran's fractured second metatarsal on the right foot are most accurately characterized as moderate, moderately severe, or severe.  

A rationale for all opinions should be offered.

6.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

